Citation Nr: 1100379	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-29 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran had certified active service from January 1979 to 
February 1992.  He had additional duty with the Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for diabetes mellitus.  
In June 2010, the Veteran submitted a Motion to Advance on the 
Docket.  In July 2010, the Board granted the Veteran's motion.  
In July 2010, the Board determined that new and material evidence 
had been received to reopen the Veteran's claim of entitlement to 
service connection for diabetes mellitus and remanded the issue 
to the RO for additional action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Chronic diabetes mellitus has been shown to have originated 
during active service.  


CONCLUSION OF LAW

Chronic diabetes mellitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for chronic 
diabetes mellitus.  
Such action represents a complete grant of the benefit sought on 
appeal.  Thus, no discussion of the VA's duty to notify and 
assist is necessary.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).  

	Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  
	The Veteran's service treatment records do not reflect that he 
was diagnosed with or treated for chronic diabetes mellitus.  The 
documentation does indicate that the Veteran exhibited elevated 
blood glucose levels and multiple systemic complaints including 
skin rashes and itching.  A February 22, 1985, chemistry profile 
states that the Veteran exhibited 133 mg/dl glucose level.  A 
February 26, 1985, chemistry profile conveys that he exhibited a 
112 mg/dl glucose level.  Subsequent laboratory studies conducted 
in December 1989, January 1992 and January 1994 indicated 96 
mg/dl, 46 mg/dl, and 90 mg/dl, respectively.  
	
	VA clinical documentation dated in November 1997 states that the 
Veteran went to a health fair in October 1997 where he was found 
to have elevated blood sugars.  An impression of new onset 
noninsulin-dependent diabetes mellitus was advanced.  A December 
1997 written statement from Y. S., M.D., conveys that:
	
[The Veteran] suffers from diabetes and is 
currently taking hypoglycemic medication 
for diabetes.  Patient probably had this 
condition for a long duration, possibly 
even before his discharge from the service.  
As we know, patients with diabetes are 
usually asymptomatic and do not seek 
medical help until it gets out of control.  
Patient probably had this condition while 
he was still in service.  
	
	A November 2004 written statement from V. S. J. T., M.D., conveys 
that the Veteran was diagnosed with diabetes mellitus in 1999.  
Dr. T. opined that:
	
It could be possible that he had diabetes 
while he was in the military.  From his 
history, he had the following symptoms: 
polyuria, thirst, weakness, hives, and 
itching.  
	
	A November 2005 written statement from Dr. T. clarifies that:
	
With regards to his condition about 
reviewing his medical record from Lyster 
U.S. Army Community Hospital, at that time, 
back in February 1985, patient at that time 
claimed he had been having episodes of 
rashes and also episodes of polyuria, 
polydipsia, and polyphagia, however, his 
fasting blood sugar twice was done, during 
this period of time was, the first was 112 
and the second 133.  At that period of 
time, we still had a high threshold of 
fasting blood sugar before being diabetic.  
With the new knowledge that we have at this 
point in time about diabetes, course of 
this disease, there is about a decade 
before fasting blood sugar really goes up, 
and the threshold now is down to 126.  On 
this account, this patient is really truly 
diabetic at this point in time and he might 
be considered to be prediabetic at that 
period of time he had been treated back in 
1985.  
	
	In a September 2008 written statement, the Veteran advanced that 
his February 1985 blood glucose levels "would render me a 
diabetic with today's lab values."  
	
	At a September 2010 VA examination for compensation purposes, the 
Veteran presented a history of diabetes mellitus since 1993.  The 
Veteran was diagnosed with diabetes mellitus.  The examining VA 
nurse-practitioner opined that:  
	
The condition/disability diabetes mellitus 
is less likely as not (less than 50/50 
probability) caused or a result of military 
service.  Rationale for opinion given:  The 
C-file was reviewed.  The opinion is 
supported by the following:

1.	The Veteran was on active duty from 1979 
until 1992.  
2.	The Veteran contends that he was 
diagnosed with diabetes around 1993 here 
at the VA.  Review of the VA files gives 
labs dating back only to 1997.  
3.	VA progress note dated 8/8/2003 documents 
diabetes was diagnosed on 1997.  
4.	Review of [service treatment record] 
document the following glucose levels 
from Lyster U.S. Army Community Hospital 
in Fort Rucker, Alabama [2/22/85 133 
mg/dl; 2/25/85 112 mg/dl; and 12/29/89 96 
mg/dl.]
5.	Previous guidelines listed 140/mg/dl as 
the diagnostic level for diabetes while 
current guidelines have been lowered to 
126.  Nevertheless, these levels must be 
reproducible on at least 2 different 
occasions.  There is no evidence of 
persistent elevations in the Veteran's 
glucose during military service.  The 
above labs met neither of the guidelines.  
	
	The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  Chronic diabetes 
mellitus was not diagnosed during active service or for several 
years thereafter.  The record is in conflict as to whether the 
Veteran's chronic diabetes mellitus nevertheless originated 
during active service.  Drs. S. and T., the Veteran's treating 
physicians, advance that the Veteran's chronic diabetes mellitus 
probably originated during active service and was evidenced by 
his inservice elevated blood glucose levels and complaints of 
polyuria, polydipsia, polyphagia, thirst, weakness, hives, and 
itching.  The report of the September 2010 VA evaluation conveys 
that the examining VA nurse-practitioner concluded that the 
Veteran's diabetes mellitus did not become clinically manifest 
prior to 1997, some five years after service separation.  The 
Board notes that the nurse-practitioner did not address the 
Veteran's history of polyuria, polydipsia, polyphagia, thirst, 
weakness, hives, and itching in reaching her determination.  
Indeed, the examiner failed to address the private physicians' 
opinions.  
	
	Given these facts, the Board finds that the evidence is in at 
least equipoise as to whether the Veteran's current chronic 
diabetes mellitus is originated during active service.  Upon 
resolution of all reasonable doubt in the Veteran's favor, the 
Board concludes that service connection is now warranted for 
chronic diabetes mellitus.  


ORDER

Service connection for diabetes mellitus is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


